Case: 21-30593     Document: 00516282476         Page: 1     Date Filed: 04/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 18, 2022
                                  No. 21-30593                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terrance Hilton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                           USDC No. 3:18-CR-102-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Terrance Hilton, federal prisoner # 09034-095, moves for leave to
   proceed in forma pauperis (IFP) in his appeal from the denial of his 18 U.S.C.
   § 3582(c)(1)(A)(i) motion for compassionate release. The district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30593      Document: 00516282476           Page: 2    Date Filed: 04/18/2022




                                     No. 21-30593


   determined that Hilton failed to show extraordinary and compelling reasons
   warranting relief. See § 3582(c)(1)(A)(i).
          The district court rested its decision on the facts that Hilton suffered
   only from health conditions that did not make him more susceptible to
   serious COVID-19 infection, had been vaccinated, and was housed in a
   facility with only one active COVID-19 case. See United States v. Rodriguez,
   27 F.4th 1097, 1100-01 & n.2 (5th Cir. 2022); United States v. Thompson, 984
   F.3d 431, 433-35 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021). Although
   Hilton asserts that the district court erred by failing to look beyond U.S.S.G.
   § 1B1.13 in determining what constitutes extraordinary and compelling
   reasons, the district court recognized that § 1B1.13 was not binding. See
   United States v. Shkambi, 993 F.3d 388, 392-93 (5th Cir. 2021). The court
   nevertheless permissibly considered § 1B1.13 as part of its analysis. See
   Thompson, 984 F.3d at 433. In any event, while Hilton baldly asserts that the
   district court erred by failing to consider a vague claim regarding his arresting
   officer, he does not adequately brief the issue. See United States v. Scroggins,
   599 F.3d 433, 446-47 (5th Cir. 2010).
          Hilton fails to identify a nonfrivolous argument for appeal. Therefore,
   his IFP motion is DENIED, and the appeal is DISMISSED as frivolous.
   See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); Howard v. King,
   707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. R. 42.2.




                                           2